DETAILED ACTION
This FINAL office action is a response to the amendments and remarks received on 07/13/2021. Applicant’s remarks have been fully considered but are not persuasive. Therefore, the §103 rejections under Kojima are maintained. Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0272070 to Kojima (“Kojima”).


As to independent claim 1 and similarly recited claim 13, an electrical vehicle charging system (¶ 0003), comprising: 
a power source (¶ 0009) configured for providing electrical energy to charge an electrical vehicle (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP § 2114. Here, Kojima teaches the power source, and the limitation following the phrase “configured for”, a phrase introducing intended use, is not given patentable weight because it does not differentiate the claimed system from Kojima’s system in terms of structure. In any event, see ¶ 0009),
an outlet port (¶ 0009) configured for connecting the electrical vehicle to the charging system (Kojima teaches the outlet port and so the limitation following the phrase “configured for” is not given patentable weight. In any event, see ¶ 0009) and for providing a respective DC voltage to the electrical vehicle (Kojima teaches the outlet port and so the limitation following the phrase “and for” is not given patentable weight. In any event, see ¶ 0027), 
n switches (¶ 0030, 0035) each configured for connecting the respective outlet port and the power source (Kojima teaches switches and so the limitation following the phrase “configured for” is not given patentable weight. In any event, see ¶ 0030, 0035), and 
a control device (¶ 0010, 0030, 0032, 0037) configured, if the electrical vehicle is unconnected to the respective outlet port (Fig. 7: S6), for measuring the respective DC voltage at the respective outlet port (Kojima teaches a control device and so the limitation following “configured…for” in not given patentable weight. In any event, see Fig. 7: S7), and configured, if the respective measured DC voltage is greater zero (Fig. 7: S2, S3), for switching off the respective DC voltage (Kojima teaches a control device and so the limitation following “configured…for” is not given patentable weight. In any event, see Fig. 7: S2, S3, S5 (¶ 0065)), wherein n is an integer and N equal to or greater than 2 (Kojima teaches a plurality of switches. See ¶ 0010, 0030, 0032, 0037).
Kojima’s vehicle charging system is utilized for charging a single vehicle. Therefore, the system has a single outlet port a single control device to control the voltage at that outlet port. 
Accordingly, Kojima differs from the claimed invention in that Kojima does not teach a plurality of outlet ports and control devices.
With the benefit of Kojima’s teachings, one of ordinary skill recognizes the comprising parts of Kojima’s system can be duplicated to allow for charging of multiple vehicles. Duplication results in a plurality of power lines to charge a plurality of vehicles, wherein each power line comprises an outlet port, switches, and a control device.
Therefore, although Kokima does not disclose a plurality of outlet port or control devices, the duplication of parts is an obvious modification to Kojima’s system and requires only ordinary skill in the art. 

As to claim 2, the electrical vehicle charging system according to claim 1, wherein the respective control devices (¶ 0010, 0030, 0032, 0037) are configured for measuring the respective DC voltage at the respective outlet port only if the electrical vehicle is unconnected to the respective outlet port (Kojima teaches control devices and so the limitation following “configured for” in not given patentable weight. In any event, see ¶ 0010, 0030, 0032, 0037). 

As to claim 3, the electrical vehicle charging system according to claim 1, wherein the outlet ports comprise a first line having first potential, a second line having a second potential and a protective earth line connected to protective earth (Fig. 1: 14, 16), the second potential being lower than the first potential (Fig. 1: 14, 16), and the control devices are configured for measuring the respective DC voltage between the first line and the protective earth, between the second line and the protective earth, and between the first line and the second line (Kojima teaches a control device and so the limitation following “configured for” in not given patentable weight. In any event, see Fig. 7: S7.). 

As to claim 4, the electrical vehicle charging system according to claim 1, wherein the control devices are configured, if the respective measured DC voltage is greater zero, for disconnecting the respective switch from the power source and/or for shutting down the power source (Kojima teaches a control device and so the limitation following “configured...for” in not given patentable weight. In any event, see ¶ 0010, 0030, 0032, 0037, 0041-0054.). 
 
As to claim 5, the electrical vehicle charging system according to claim 1, wherein the control devices are configured, if the respective measured DC voltage is greater zero, for switching off the respective DC voltage after a predetermined time period has elapsed (Kojima teaches a control device and so the limitation following “configured...for” in not given patentable weight. In any event, see ¶ 0010, 0030, 0032, 0037, 0041-0054.). 
 
As to claim 6 and similarly recited claim 17, the electrical vehicle charging system according to claim 5, wherein the predetermined time period is => 600 msec and <=2.5 sec (¶ 0061, 0062, Fig. 2-6). 
 
As to claim 7 and similarly recited claim 18, the electrical vehicle charging system according to claim 1, wherein the outlet ports comprise a signal line (¶ 0042), the control devices are connected to the respective signal line (¶ 0042)  and are configured for receiving the predetermined time period from the respective signal line (The phrase “configured for” indicates intended use and is not given patentable weight. In any event, see ¶ 0042, 0061, 0062). 
 
As to claim 8 and similarly recited claim 19, the electrical vehicle charging system according to claim 1, wherein the control devices are configured for switching off the respective switch and are configured for measuring if thereupon the respective DC voltage at the respective outlet port decreases (The phrase “configured for” indicates intended use and is not given patentable weight. In any event, see ¶ 0010, 0030, 0032, 0037, 0041-0054). 
 
As to claim 9, the electrical vehicle charging system according to claim 8, wherein the control device are configured for determining if the respective DC voltage has decreased 500 msec after switching off the respective switch by more than 10 V (The phrase “configured for” indicates intended use and is not given patentable weight. In any event, see ¶ 0010, 0030, 0032, 0037, 0041-0054, 0061, 0062). 
 
As to claim 10, the electrical vehicle charging system according to claim 1, wherein the switches are provided as a contactor (Abstract). 
 
As to claim 11 and similarly recited claim 20, the electrical vehicle charging system according to claim 1, wherein the power source comprises a power transformer having a first side and a second side and a power converter having an AC side and a DC side (¶ 0028), the first side of the power transformer is configured for connecting to an AC grid, the second side of the power transformer is connected to the AC side of the power converter and the DC side of the power converter is configured for providing electrical energy to charge the electrical vehicle (The phrase “configured for” indicates intended use and is not given patentable weight. In any event, see ¶ 0028). 
 
As to claim 12, the electrical vehicle charging system according to claim 1, comprising a disconnection switch (¶ 0027, 0030, 0035) for switching off the respective DC voltage (Intended use is not given patentable weight. MPEP § 2114.), wherein the disconnection switch is arranged between an AC grid providing the electrical energy to the power source and/or the power source and a DC bus connected to the switches, between the power source and the power transformer, between the power transformer and the power converter and/or between the power converter and the DC bus (¶ 0027). 
 
As to claim 14, the method according to claim 13, comprising the steps: switching off the respective switch and measuring if thereupon the respective DC voltage at the respective outlet port decreases (¶ 0010, 0030, 0032, 0037, 0041-0054, 0061, 0062). 
 
As to claim 15, the method according to claim 13, wherein measuring the respective DC voltage at the respective outlet port comprises measuring the respective DC voltage between a first line of the respective outlet port having a first potential and a second line of the outlet port having a second potential, measuring the respective DC voltage between the first line of the respective outlet port and a protective earth line of the respective outlet port, and measuring the respective DC voltage between the second line of the respective outlet port and the protective earth line of the respective outlet port connected to protective earth, wherein the respective outlet port comprises the first line, the second line and the protective earth line and the second potential is lower than the first potential (¶ 0010, 0030, 0032, 0037, 0041-0054, 0061, 0062). 
 
As to claim 16, the electrical vehicle charging system according to claim 2, wherein the outlet ports comprise a first line having first potential, a second line having a second potential and a protective earth line connected to protective earth, the second potential being lower than the first potential (¶ 0010, 0030, 0032, 0037, 0041-0054, 0061, 0062), and the control devices are configured for measuring the respective DC voltage between the first line and the protective earth, between the second line and the protective earth, and between the first line and the second line (The phrase “configured for” indicates intended use and is not given patentable weight. In any event, see ¶ 0010, 0030, 0032, 0037, 0041-0054, 0061, 0062);  and wherein the control devices are configured, if the respective measured DC voltage is greater zero, for disconnecting the respective switch from the power source and/or for shutting down the power source (The phrase “configured for” indicates . 

Response to Arguments
Applicant states “First, the Examiner fails to give patentable weight to five different limitations in Applicant’s independent claim.” Remarks, page 2.
Applicant misrepresents the non-final rejection. All limitations of the pending claims were treated. Where Applicant recited the phrase “configured for” it was deemed to be a phrase introducing intended use and was argued to not carry any patentable, however, each of those limitations additionally included a mapping to a specific portion of Kojima that read on the limitation. Applicant ignores those portions of Kojima and makes no remarks directed to those mapped teachings. 
As stated in the non-final rejection (page 2, ¶ 7), features of an apparatus may be recited either structurally or functionally. MPEP § 2114. Features directed to intended use, however, do not differentiate a claimed apparatus from a prior art apparatus. MPEP § 2114 II. Here, the phrase “configured for” introduces a potential use of the associated structure. 
If Applicant intends the respective structure to be defined and limited by a particular functionality, replace the phrase “configured for” with “configured to”. 
Applicant states “Second, the Examiner misinterprets the claimed subject matter in arguing that it would have been obvious to duplicate Kojima’s system in order to charge multiple vehicles. (Office Action at pg. 3 ¶ 10). Applicant’s claimed inventions are not directed to charging multiple vehicles. Instead, Applicant’s claims provide multiple outlet ports for charging one electrical vehicle.” Remarks, page 3. 
The claims are not directed to charging only one vehicle and allow for charging of multiple vehicles. “An” is an indefinite article that carries the meaning “one or more”.  Thus, where Applicant introduces the phrase “an electrical vehicle” it allows for charging one or more vehicles. The subsequent recitation of “the electrical vehicle” is simply complying with antecedent basis rules and does not convert its meaning to mean only one. 
Applicant states “Third, Kojima clearly fails to disclose ‘n control devices each configured, if the electrical vehicle is unconnected to the respective outlet port, for measuring the respective DC voltage at the respective outlet port, and each configured, if
Kojima’s Fig. 7 teaches if the determination of S6 is “NO” it advances to process S7 to detect voltage VDC (“if the electrical vehicle is unconnected to the respective outlet port to measure the respective DC voltage at the respective outlet port”). Furthermore, Kojima’s Fig. 7 teaches a welding check is performed (S2) and where the voltage is abnormal (S3, “if the respective measured DC voltage is greater zero”) turns off SMR (S5). Turning off the SMR results in no voltage being applied (Kojima: ¶ 0065. “switching off the respective DC voltage”).
Contrary to Applicant’s assertion, the claim recites no language that requires these steps to be performed in any temporal order. 
Applicant’s remarks have been fully considered, but are unpersuasive. Therefore, all rejections are maintained and made final. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851